Exhibit 99.1 Contact: FOR IMMEDIATE RELEASE Julia Hallisey Investor Relations Tel: +1-203-504-1063 Aircastle Limited Announces $786.1 Million Term Debt Facility Stamford, CT.May 2, 2008-Aircastle Limited (NYSE: AYR) (“Aircastle”) announced today that two of its subsidiaries entered into and funded a seven year, $786.1 million term debt facility on a portfolio of 28 aircraft.The facility was arranged by Calyon New York Branch acting as Sole Bookrunner with HSH Nordbank AG, New York Branch, KfW Ipex-Bank GmbH and DVB Bank AG acting as Joint Lead Arrangers. Proceeds from the financing will be used to repay related outstanding amounts for the aircraft under Aircastle’s existing credit facilities.The loans will bear interest on a floating rate basis at a rate of one-month LIBOR plus 1.75%. CEO Ron Wainshal commented, “We are very pleased with the execution of this new term facility which demonstrates the long-standing and continuing commitment of the world’s top aviation banks to provide well structured financing to a leading aircraft lessor like Aircastle.” About Aircastle Limited Aircastle Limited is a global company that acquires and leases high-utility commercial jet aircraft to airlines throughout the world.As of March 31, 2008, Aircastle had acquired and committed to acquire aviation assets having an aggregate purchase price equal to $4.2 billion and $1.4 billion, respectively, for a total of approximately $5.6 billion. Safe Harbor Certain items in this press release may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, but not necessarily limited to, statements relating to our ability to close and fund our financings. Words such as ‘‘anticipate(s)’’, ‘‘expect(s)’’, ‘‘will’’ and similar expressions are intended to identify such forward-looking statements.
